Title: From George Washington to Brigadier General John Nixon, 13 May 1779
From: Washington, George
To: Nixon, John



Dear sir
Head Qrs Middle Brook May 13: 1779

A few days ago I received Your favor of the 3d Instant.
It has ever been my wish—and it still is—that All the Officers of the Army should be upon the same footing—and as far as matters have depended upon me—there has been no discrimination in benefits of any kind. I should have been happy if the public Stores had been in circumstances to supply the wants of all the Officers upon the most moderate terms—and as far as my endeavours could promote it—they have not been wanting; but they are not that I know of—and I have not given a single order similar to the One you request. I have heard, it is true, that some Officers have been furnished with cloathing both from public and private Stores on the terms you mention; but this preference did not proceed from me in either case. In the instance of the public stores—it was my desire that all Articles of supply in the hands of the several Agents should have been collected to a point—and undergone a general and equal distribution; but this scheme has been deranged. And, with respect to private ones I never supposed that I could authorise the obtaining supplies from them. It has been my hope & it still is—that some regular channel will be established—either by the States unitedly or Individually to furnish the Officers with necessaries at reasonable prices. to which end my exertions have been employed, but I cannot direct relief in any Case, not founded on a plan of general equality.
I received a Letter from Lt Gibeon Hooker of the 4 Massachusetts—dated Boston the 1st of April—by which he solicits a resignation on account of ill health. I shall not refuse it—when he sends his Commission and proper Certificates from the Commanding Officer of his Regiment that he is not in debted to the public. You will be pleased to write to him upon the occasion. I am Dr sir with great regard Yr Most Obed. sert
Go: Washington
